 


109 HRES 942 EH: Recognizing the centennial anniversary on August 5, 2006, of the Iranian constitution of 1906.
U.S. House of Representatives
2006-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 942 
In the House of Representatives, U. S.,

September 20, 2006
 
RESOLUTION 
Recognizing the centennial anniversary on August 5, 2006, of the Iranian constitution of 1906. 
 
 
Whereas in 1906, one hundred years ago, the people of Iran rose in a peaceful democratic revolution against arbitrary, despotic rulers;  
Whereas the people of Iran chose to confront these rulers with peaceful assemblies of thousands of people in the public spaces of Iran until these rulers received their demands;  
Whereas these rulers bowed to the wishes of the people on August 5, 1906, and issued a decree for the convocation of a freely elected assembly, the Majles, to write a democratic constitution;  
Whereas the Iranian constitution, written pursuant to the decree of 1906, was a democratic instrument providing for— 
(1)the establishment of an independent judiciary;  
(2)the establishment of an independent legislature with members directly elected by the people;  
(3)socio-political progress, including the separation of religion from the affairs of government; and  
(4)the commitment of the government to the territorial integrity of Iran;  
Whereas the maneuvering of the imperial powers and a fundamentalist clergy crushed the democratic aspirations represented in the constitution of 1906;  
Whereas the Iranian constitution of 1906 has nevertheless remained in the forefront of the aspirations of the Iranian people throughout decades of a long struggle towards progress, civil society, and democracy;  
Whereas those ideals were abolished by the clerical-led dictatorship of the Ayatollahs in 1979; and  
Whereas August 5, 2006, would be an appropriate day to recognize the centennial anniversary of the Iranian constitution of 1906: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the centennial anniversary of the Iranian constitution of 1906;  
(2)is mindful of the democratic revolution of 1906 that lead to the drafting of the Iranian constitution; and  
(3)expresses its profound hope that the people of Iran will once again enjoy a democratic government in the spirit of the Iranian constitution of 1906.  
 
Karen L. HaasClerk.
